0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Receipt of Remarks/Amendments filed on 01/11/2022 is acknowledged. Claims 11-20 are cancelled. Claims 16-30 and 34 are non-elected claims, and are withdrawn. Claims 1, 26, and 29 are amended. Claims 1-10 and 21-29 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This instant application, 16/600,489 does not claim priority benefit to any previous application, and there is no parent data for this application.

New and Modified Objections/Rejections as necessitated by the Amendment 
Filed on 01/11/2022

Claim Rejections - 35 USC § 112
A. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1 and 29 are rejected for indefiniteness for the recitation of “predetermined microbial community”. This recitation is vague, and one skilled in the arts will not know what the metes and bounds of “predetermined microbial community” are.  Particularly, it is unclear what is predetermined with respect to the microbial community. As such, the claim is rejected.  
Claims 1 and 29 recite “extracting a gene sequence from the microbial community”, which renders the claim indefinite. It is unclear what gene sequence is being extracted, and how one skilled in the art would extract a gene sequence for a microbial community. This recitation is unclear, and the claim is rejected.  
Claims 1 and 29 are rejected for indefiniteness for their recitation of “testing a microbial generation against the CFU threshold with a gene sequence.” This recitation is unclear.  Firstly, it is unknown what is meant by the phrase, i.e. how one will test a generation against a CFU threshold with a gene sequence.  There is no description in the disclosure with regards to CFU threshold and how one would test a microbial generation against a CFU threshold with a gene sequence. Therefore, the metes and bounds of the claim cannot be determined. 


B. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-10 and 21-29 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using microbial mixture for coating a fertilizer, does not reasonably provide enablement for “selecting a microbial mixture with predetermined microbial community…; testing a microbial generation against the CFU threshold with a gene sequence; if the CFU threshold is not met, then adding additional microbial mixture and repeat until the CFU threshold is met for the selected microbial mixture” as instantly claimed.  The 
This rejection is based on the absence of an enabling disclosure for specifically the step of “testing a microbial generation against the CFU threshold with a gene sequence; if the CFU threshold is not met, then adding additional microbial mixture and repeat until the CFU threshold is met for the selected microbial mixture.” In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
.  
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification, however, does not teach how an artisan would select a microbial mixture with predetermined microbial community, how the CFU threshold is determined, and how one would test a microbial generation against the CFU threshold with a gene sequence such that if the CFU threshold is not met, then additional microbial mixture must be added.   It is noted that there is no disclosure on setting a CFU threshold, nor any mention of CFU threshold, let alone test a microbial generation against the CFU threshold, and meeting the threshold and adding additional microbial mixture. It is also noted that there is no guidance on what and how learning machines are utilized.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to achieve a “predetermined microbial community” with the hundreds of microbial strain without any direction on how one would test a microbial generation against the CFU threshold with a gene sequence.
Therefore, in view of the art recognized high level of unpredictability, and the lack of guidance provided in the specification, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly 
C. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not 

The skilled artisan cannot envision the detailed “microbial mixture with predetermined microbial community” or “extracting a gene sequence from the microbial community”.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for selecting it.  The microbial community or what is encompassed as being predetermined community itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Circ. 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, (Fed. Cir. 1991).  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, (Bd. Pat. App. & Int. 1993), claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” 
The species specifically disclosed are not representative of the genus, “microbial mixture with predetermined microbial community”, because the genus is highly variant. Additionally, there is no disclosure, e.g. examples, for any sequence extracted from the microbial community which would pertain to the gene sequence as recited in “extracting a gene sequence from the microbial community”. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)
Claims 1, 26, and 29 also introduce new matters as the claims recite the limitation: "the microbial mixture…periodically sampled by genetic testing to achieve a colony-forming unit (CFU) threshold, testing a microbial generation against the CFU threshold with a gene sequence; if the CFU threshold is not met, then adding additional microbial mixture and repeat until the CFU threshold is met for the selected microbial mixture”, “coating…a mineral or soil amendment”, and “remote computer”. There is no support in the specification for these limitations. The specification does not teach or suggest that “the microbial mixture with nutrients is grown and periodically sampled by genetic testing to achieve a colony-forming unit (CFU) threshold, testing a microbial generation against the CFU threshold with a gene sequence; if the CFU threshold is not met, then adding additional microbial mixture and repeat until the CFU threshold is met for the selected microbial mixture”; does not teach “coating a mineral or soil amendment”; and does not teach “remote computer”. Figure 10 indicates that new microbial population is added to the implies a CFU threshold, but the specification does not expressly teach that there is a predetermined colony-forming unit threshold, and that the microbial mixture is sampled periodically by genetic testing to determine that this predetermined threshold is reached. It is therefore unclear what CFU target needs to be met, and how or when this is reached. Furthermore, there is no teaching of “testing a microbial generation against the CFU threshold with a gene sequence; if the CFU threshold is not met, then adding additional microbial mixture and repeat until the CFU threshold is met for the selected microbial mixture” as recited in Claims 1 and 29. 
Furthermore, the claims at issue are functional claims and recite minimal structure in the body of the claims. In the instant case, the claim has been amended to recite that the method employs genetic testing “to achieve a CFU threshold." This appears to merely recite a function and does not impart any structure. As such, all means or methods of resolving the problem or achieving the result are encompassed by the claims. See Ariad Pharmaceuticals., Ine. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) (en banc). When claims depend on a recited property or result, the claim covers every conceivable structure (means) for achieving the stated property or result while the specification discloses at most only those known to the inventor. See MPEP 2164.08(a).
With regards to “coating…a mineral or soil amendment”, the disclosure teaches inclusion of mineral and soil amendment for seed coatings, but the specification does not teach “coating a mineral or soil amendment”. 
While the disclosure recites the training of full neural network in the cloud, it is silent on “remote computer”.

In University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927-28 (Fed. Cir. 2004), the court reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification's function description, the specification did not provide an adequate written description of the claimed invention. Ariad, 94 USPQ2d at 1173. As such, the specification would not reasonably convey to a person of ordinary skill in the art that Applicant had possession of the claimed invention.
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(pre-AIA ), first paragraph.
All claims depending on the base claims are rejected. 

Response to Arguments:
01/11/2021 have been fully considered but they are not persuasive. Applicant argues the 112 rejection, stating that “The office action noted that the claims need to show structural formulas to be enabling.” Applicant stated that “applicant is not claiming specific genus or formulas, rather the claims recite the process of growing a microbial mixture with a predetermined/selected microbial population characteristics for predetermined plant growth property.” Applicant cites that the Wigley patent does not claim specific formulas or species of microbes. Applicant argues that the rejection does not consider the level of skill in the art.
In response, as in the interview held on May 25, 2021 and again on January 11, 2022, the Examiner reiterates that the previous 112 issue is one of written description and not enablement, i.e. the Applicant fails to show possession of the invention. However, the present Office Action have rejected the instant claims for lack of written description, lack of enablement, and indefiniteness. As discussed during the interview on January 11, 2022, “genus” refers to the generic claim containing generic invention, and not the genus in scientific term, which is used to refer to the genus as a class in biological classification. See MPEP 715.03. The 112 issues are explained in detail in the above rejection, which was modified as necessitated by the amendment.  For instance, one “genus” refered to in the above enablement rejection is over the “microbial mixture with predetermined microbial community”, which is generic and highly variant.    
The argument that Wigley does not have the species to the genus wherein the microbial mixture has a predetermined population characteristics is traversed. For example, Wigley expressly teaches increase in efficiency in nutrient utilization through . 

Claim Interpretation
	With the absence of a definition in the disclosure, shell will be interpreted by the Examiner to encompass any solid layer, coating or material externally surround a core material such as a seed or granule. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Temme et al. (US 2019/0039964 A1, Feb. 7, 2019), hereinafter Temme, and in view of Schultz et al. (US 2014/0100111 A1, Apr. 10, 2014), hereinafter Schultz.
Applicant Claims
Applicant claims a method, comprising selecting a microbial mixture with predetermined microbial community and extracting a gene sequence from the microbial community; using genetic testing to check on microbial population characteristics and iteratively growing the mixture as closed loop feedback, wherein the microbial mixture with nutrients is grown and periodically sampled by genetic testing to achieve a colony-forming unit (CFU) threshold; testing a microbial generation against the CFU threshold with a gene sequence; if the CFU threshold is not met, then adding additional microbial mixture and repeat until the CFU threshold is met for the selected microbial mixture; combining the microbial mixture with a cross-linked hydrophilic mixture; and coating a fertilizer, mineral or soil amendment or a seed with the microbial mixture and cross-linked hydrophilic mixture; wherein the coating comprises forming a carrier; comprising embedding fungicides in the hydrophilic mixture to protect the seed; wherein the microbial population is optimized for nitrogen; comprising coating an organic fertilizer; applying one or more learning machines to identify communities of microbiome; wherein the fertilizer comprises mineral or soil amendment; comprising adding a filler to the mixture. 
Applicant also claims a method comprising: selecting a microbial mixture with a predetermined microbial population characteristics for predetermined plant growth property; using genetic testing to check on microbial population characteristics and iteratively growing the mixture with the predetermined microbial population characteristics as a closed loop feedback, 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Temme describes the methods and systems for generating and utilizing a bacterial composition comprising at least one genetically engineered bacterial strain that fixes atmospheric nitrogen for use in agriculture (Abstract). Temme shows enrichment and isolation of nitrogen fixing bacteria, a PCR screen of colonies, inoculation and assessment of colonization of specific strains on corn roots (Figs. 1-7; [0044]-0051]). Temme teaches administering to the plant an effective amount of a composition that comprises a purified population of bacteria ([0029], [0112]). Temme teaches microbe breeding where the species of interest are identified genetically, then variations are introduced via, for example, adaptive evolution and gene editing, and the crops are inoculated with derivative microbes, and selected for best phenotypes (Fig. 17A).  Multiple aspects of the invention provide a bacterial composition that fixes nitrogen ([0006]-[0018], [0022]-[0029], [0142]-[0156]). Temme teaches an aspect wherein the method comprises applying to the plant a plurality of non-intergeneric bacteria, said plurality comprising non-intergeneric bacteria that have an average colonization ability per unit of plant root tissue of at least about 1.0x104 bacterial cells per gram of fresh weight of plant root tissue and/or (ii) produce fixed N of at least about 1.0x1017 mmol N per bacterial cell per hour [0017].  Temme teaches generation and breeding the microbial strains to improve specific traits of for their relevance in agriculture from isolation, screening/profiling, domestication and editing, evolution, selecting one or more strains from the population that generate an improvement in the trait [0018]-[0019]. Temme recites that a microbial population with favorable traits can be obtained via directed evolution, wherein natural selection is mimicked to evolve proteins and nucleic acids towards a user-defined goal. Random mutation may be introduced, and the method may be iterative and adaptive based on the selection process. Plant growth promoting rhizobacteria (PGPRs) with high capability of nitrogen fixation can be generated, and PGPRs evolved by introducing genetic variation using polymerase chain reaction (PCR) mutagenesis, CRISPR/Cas9 systems, chemical mutagenesis, etc. Genes of interest can be identified using libraries from other species with improved traits, and mutations can be designed with machine learning and automation. The microbes carrying the mutation can be cultured by serial passaging ([0170]-[0173], Example 6). Temme exemplifies the in planta phenotyping of candidate microbes, where colonization of corn was measured by qPCR, and the colonization rate of 2 strains were found to be at 1.45 x 105 and 1.24 x 07 CFU/g fw (Example 5).  Temme also exemplifies cyclical host-microbe evolution using corn plants inoculated with a specific strain, CM013, demonstrating improved nitrogen accumulation. Temme recites that the process of microbe isolation, mutagenesis, inoculation and re-isolation can be repeated iteratively to improve the microbial traits, plant traits, and colonization capability of the microbe (Example 6), thereby reading on the closed loop feedback feature, and the feature of testing a microbial generation against the CFU threshold. Microbe breeding is performed by mapping the metabolism of the microbiome and introducing targeted genetic variation for the best phenotypes (Example 8). Temme further teaches that the bacterial isolation can occur from any appropriate tissue in the plant, which involves the sterile excision of the plant material of interest sterilization, then placement of the plant material on nutrient medium for microbial growth [0253]. 
Temme illustrates a heatmap of the pounds of nitrogen delivered per acre-season by microbes  and tabulates the precise value of mmol N produced per microbe per hour (mmol N/Microbe hr) along with the precise CFU per gram of fresh weight (CFU/g fw) for each microbe shown in the heatmap (Fig. 20, [0071]). 
Temme expressly recite that the compositions may include seed coatings for commercially important agricultural crops. The bacterial species may be present in compositions at a concentration of 108 to 1010 CFU/ml [0270]. Temme also teaches that for seed treatment embodiments, the microbes can be found in a seed treatment at a CFU concentration, per seed of: 1x102, 1x103, 1x104 etc.   ([0309]-[0313], Table B). 
Thus, Temme renders obvious the features of Claims 1, 9, and 29. 
Temme teaches that bacterial compositions can be formulated with agriculturally acceptable carrier and formulation may include fungicide, fertilizer, pesticide, nutrient, adhesion agent, etc. [0272]. The carrier may be any one or more of a number of carriers that confer a variety of properties, such as increased stability, wettability, or dispersability. Wetting agents such as natural or synthetic surfactants, which can be nonionic or ionic surfactants, or a 
Thus, Temme renders obvious Claims 2-3, 6, 25, and 27-28, and the adhesive and coating features instantly claimed.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Temme does not expressly teach that if the CFU threshold is not met, additional microbe is added until the threshold is met. However, Temme teaches the colonization of plants by candidate microbe, wherein the colonization was quantified. A quantitative PCR assay was performed on whole DNA preparations from the roots of plants inoculated with the endophytes. At four weeks after planting, root samples were collected for DNA extraction and the presence of the genome copies of the endophytes was quantified (Example 5). Temme also teaches repeated iteration of the process of microbe isolation, mutagenesis, inoculation, and re-isolation until the colonization capability of the microbe is attained (Example 6). Temme then teaches 
Temme does not expressly teach cross-linked hydrophilic mixture.
Schultz is in the related field of enhanced seed protection and propagation.  Schultz relates the invention comprising hydrogel formulations and their use in seed coating [0002].  The biodegradable hydrogel composition comprise of gelatin and polysaccharide which are superabsorbent and therefore useful for seed coating material to stimulate seed propagation, growth and development in agriculture, especially in arid areas  [0169].  The gelatin may or may not be cross-linked and the polysaccharide is selected from the group consisting of sodium cellulose sulfate, dextran sulfate, sulfated chitosan and sulfated starch. The hydrogel coating reduces the need for repeated watering to saturate the seed during early stages of germination initiation. The hydrogel water retention and slow release profiles provide a reservoir of water that the seed can draw upon on demand [0169]. Schultz recites that hydrogels are comprised of networks polymer chains that are hydrophilic, in which water is the dispersion medium; they are highly absorbent and can contain over 99.9% water within natural or synthetic polymers [0011]. Schultz surprisingly and unexpectedly discovered that hydrogels comprised of either a sulfated or non-sulfated (neutral) polysaccharide and a proteinaceous material such as that derived from a bovine, porcine, soy or other high protein source, will provide an effective hydrogel that has the dual advantage of being both biodegradable and obtainable from renewable resources [00020]. Schultz exemplifies the use of these hydrogel coatings on seeds in multiple examples, showcasing their swelling properties controllable by the amount of crosslinking agent and Claim 1. 
Schultz also recognizes that adjuvants may be used with the hydrogel capsule, which includes fungicides, fertilizers, microorganisms and growth regulating agents [0006]. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Temme renders obvious the method steps instantly claimed. Temme discloses CFU concentrations for seed treatment, in particular aspects, comprising about 1x105-1x107 cfu per seed. While Temme does not expressly teach that if the CFU threshold is not met, additional microbe is added until the threshold is met, Temme renders this limitation obvious by teaching the assessment of colonization profiles and rates of microbes (Example 5); for teaching that microbes can be combined (For example, [0264], [0484]); and for teaching repeated iteration of the process of microbe isolation etc. until the colonization capability of the microbe is attained (Example 6). As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the method of Temme with the enrichment and isolation of bacteria, PCR screening of colonies, inoculation and assessment of colonization of specific strains for application to plant. The skilled artisan would be guided by the colonization threshold set by Temme, and combine microorganisms according to plants, amount required to reach effect/phenotype, type of soil, etc. Temme would serve as starting point to figure out optimal colonization/CFU. Since there is an exemplary teaching in the prior art of this variation, it would have been obvious to find the best ranges, and if the colonization threshold is not met, it would be obvious to a skilled artisan to add additional microbes and repeat the iteration per the teaching of Temme. The optimization of a result effective parameter is considered within the skill In re Boesch and Slaney (CCPA) 204 USPQ 215. In addition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). This is what researchers do, optimization of result-effective variables through routine experimentation (MPEP 2144.05 IIA and B). There would have been a reasonable expectation of success due to the high level of skill in the art and the teachings of the references in the absence of evidence to the contrary, such as unexpected results.
Temme and Schultz are in the same field of agricultural endeavor and recognizes the use of microbes in seed coating for plant growth. Schultz recognizes that adjuvants may be used with the hydrogel capsule, which includes fungicides, fertilizers, microorganisms and growth regulating agents [0006], thereby making the hydrogel capsule applicable for use with the method of Temme. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the hydrogel Schultz in the method of Temme. This is a situation where elements of two references are combined in a predictable manner so that the elements retain their function.  The hydrogel is compatible with the microbial mixture of Temme, and as such, the artisan would enjoy a reasonable expectation of success. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 1-10, 21-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Temme and in view of Schultz as applied to Claims 1-3, 6, 9, 25, and 27-29 above, and in view of Baker, R. (WO 2012/074557 A1, 07 June 2012), and Madsen, M. and Petersen, S.  (US 2010/0267554 A1, Oct. 21, 2010), hereinafter Madsen.
Applicant Claims
Applicant claims a method, comprising selecting a microbial mixture with predetermined microbial community and extracting a gene sequence from the microbial community; using genetic testing to check on microbial population characteristics and iteratively growing the mixture as closed loop feedback, wherein the microbial mixture with nutrients is grown and periodically sampled by genetic testing to achieve a colony-forming unit (CFU) threshold; testing a microbial generation against the CFU threshold with a gene sequence; if the CFU threshold is not met, then adding additional microbial mixture and repeat until the CFU threshold is met for the selected microbial mixture; combining the microbial mixture with a cross-linked hydrophilic mixture; and coating a fertilizer, mineral or soil amendment or a seed with the microbial mixture and cross-linked hydrophilic mixture; comprising embedding the microbial mixture in a first time release component and embedding an active ingredient in a second time release component, further comprising releasing the microbial mixture at a different time from releasing the active ingredient; comprising releasing microbes and active ingredient over non-overlapping periods; comprising providing a first coating with an adhesive; comprising providing a second coating with 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Temme and Schultz have been set forth above and applied herein. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Temme teaches fertilizers, but does not expressly teach organic fertilizers. Temme recites that nutrients/fertilizers can be complexed or chelated to provide sustained release over time [0287], but does not expressly teach methods utilizing microbial mixtures in time release components. Temme does not expressly teach embedding the microbial mixture in a first time release component and an active ingredient in a second time release component. Temme does not expressly teach a first coating with an adhesive and a second coating with an outer shell, and binding the microbial mixture with a first adhesive and a fertilizer to the second adhesive. 
Regarding Claims 4, 5, and 23, Schultz teaches environmentally sensitive hydrogels are also known as 'Smart Gels' or 'Intelligent Gels', which have the ability to sense changes of pH, temperature, or the concentration of metabolite and release the active  material as result of such a change. Thus, they are useful as sustained-release drug delivery systems and other uses where water absorption and retention is important [0011], thereby suggesting the importance of time release and suitability of hydrophilic systems like hydrogels. 
Baker cures the deficiencies of Temme and Schultz by teaching a method of making a time release fertilizer comprising coating granules of a fertilizer with a coating that is decomposed by soil microorganisms so that when the coated granules of fertilizer come into contact with the soil Claim 10. Baker teaches organic fertilizers are preferable because they tend to attract beneficial organisms needed to break down the encapsulations to release the fertilizer for delivery. Also, once the encapsulations of the invention release the organic fertilizer, the materials will improve the cation exchange capacity of the soil, allowing for improved uptake of nutrients by the plant. Furthermore, organic fertilizers reduce leaching, which moves nutrients away from the plant roots and into the subsurface water ([0023]-[0030]).
Baker illustrates (Fig. 4, [0072]) an embodiment of a sequence ring 60 of fertilizers encapsulated in pouches constructed of a bio-plastic material. A liquid, granular fertilizer, or both, can be contained in each pouch 62, which is constructed of a chitin or gelatin material. The irregular-shaped pouches 64 and 66 are constructed of a co-polyester style PLA material, and contain growth boosters and micronutrients. The shapes of pouches 64 and 66 can be styled in any optimal shape and size for shipping and packaging. The pouches 62, 64 and 66 are interconnected with web members 68. Baker teaches that the best encapsulations and coatings for specific materials may be used in a sequenced delivery and illustrated different types of encapsulation including gelatin, and biodegradable plastic (Chart 1, [0074]). 
Baker also illustrates (Fig. 5) an embodiment wherein an enzyme capsule 70 deliver microbes to ensure that the soil has vigorous microbial activity.  Fertilizer capsule A is encased in one containing liquid fertilizer for instant plant uptake, and the other packet contains a nitrogen rich granular organic fertilizer for release over 1-3 months, for early stage plant growth. The primary capsule A comprises a biodegradable shell 82 that houses plural sub-capsules 74-80, reading on the second coating with an outer shell feature in Claims 7, the shell feature in Claim 8, and the first and second controlled release materials in Claims 22-24. The walls of the sub-capsules are constructed of materials that provide varying delays or times for decomposition to thereby release the fertilizer contents thereof ([0084]-[0085]). Therefore, Baker teaches different active ingredients may be separately delivered to plants by using time release capsules with biodegradable shells, rendering obvious Claims 4-5, 22-24.  
Madsen supports Baker in curing the deficiencies of Temme regarding the first coating with adhesive, an adhesive with the shell, and binding the microbial mixture with a first adhesive and a fertilizer to the second adhesive. Madsen relates the invention of a seed coating composition comprising wetting agents, tackifiers, and other beneficial soil and plant amendments, to single seeds or agglomerates composed of pellets containing multiple seeds (Abstract). The soil amendment or plant amendment includes soil microbes and microbial inoculants, fungicide, insecticides, etc. [0024].  The invention contemplates coating a single seed with multiple coatings, including one with a first and second coating (Fig. 1B). The first coating is with a plant protectant consisting of a powder coating attached to the seed with adhesive, also known as binder [0057], to physically separate the active ingredient (i.e. wetting agent) from contact with the seed surface until germination [0103]. Prior to coating wetting agent onto the seed, a powder and binder (adhesive) are lightly coated over the outside of the seed protectant coat, which improves the ability of the wetting agent to adhere to the seed [0106]. The wetting Claims 6-8, and binding the microbial mixture with a first adhesive and the fertilizer to a second adhesive in Claim 21.

    PNG
    media_image1.png
    275
    391
    media_image1.png
    Greyscale

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Time release of agrochemical mixtures is a known technique in the art as shown by Baker and Schultz. Because the hydrogel of Schultz is an environmentally sensitive hydrogels, which responds to changes in pH, etc., it would be ideal to use the smart hydrogel of Schultz in methods and compositions where timed release of components are required and apply it to the methods taught by Temme. Hence, one with ordinary skill in the art would have would optimize the release time, and embed the active ingredient or microbial mixture on the desired components, i.e. first or second release components, depending on the desired application, with the active ingredient and microbial mixture being released at different times and non-overlapping periods in a coating such as the hydrogel of Schultz which is suitable for time release compositions. One would also use an organic fertilizer as active ingredient together with the microbes on the coating because KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	 
Temme teaches formulating the evolved microorganism with binders/adhesives as a composition that can be used in coating material. Schultz teaches a hydrogel composition and methods for enhanced seed germination and plant growth. Baker teaches a sequence ring of fertilizers encapsulated in pouches with a shell for controlling the time release, and the capsules may incorporate microbes.  Madsen teaches a first coating, a second coating, the employment of an adhesive in different layers as desired, and recognizes the inclusion of microbial inoculants.  As such,  a person with ordinary skill in the art before the effective filing date of the claimed invention would manipulate the coating and the adhesive in multiple layers, such as taught by Madsen., e.g. with the best microbial consortia in the first time release layer which is bound in the first adhesive, and an active ingredient such pesticide and/or fertilizer in the second layer bound by an adhesive to the biodegradable outer shell, as taught by Baker, with reasonable expectation that such coating method would enable precise and convenient control of releasing the microbes of Temme and active ingredients at the desired time to ensure optimal plant KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Claims 1-10, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Temme and in view of Schultz, Baker, and Madsen, as applied to Claims 1-10, 21-25, and 27-29 above, and in view of Krintz et al. ("SmartFarm: Improving agriculture sustainability using modern information technology." KDD Workshop on Data Science for Food, Energy, and Water. 2016), hereinafter Krintz.
Applicant Claims
Applicant claims a method, comprising selecting a microbial mixture with predetermined microbial community and extracting a gene sequence from the microbial community; using genetic testing to check on microbial population characteristics and iteratively growing the mixture as closed loop feedback, wherein the microbial mixture with nutrients is grown and periodically sampled by genetic testing to achieve a colony-forming unit (CFU) threshold; testing a microbial generation against the CFU threshold with a gene sequence; if the CFU threshold is not met, then adding additional microbial mixture and repeat until the CFU threshold is met for the selected microbial mixture; combining the microbial mixture with a cross-linked hydrophilic mixture; and coating a fertilizer, mineral or soil amendment or a seed with the microbial mixture and cross-linked hydrophilic mixture; comprising embedding the microbial mixture in a first time release component and embedding an active ingredient in a second time release component, 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Temme, Schultz, Baker, and Madsen have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Temme has taught that genes of interest can be identified using libraries from other species with improved traits, and mutations can be designed with machine learning and automation [0171]. However, Temme is silent on training the learning machines on the cloud. 
Krintz cures the deficiency of Temme by teaching hybrid cloud approach for enabling sustainable farming practices (Abstract). Krintz teaches SmartFarm hybrid cloud technology with the aim of enabling small-holder growers, students, etc. to use analytics to improve environmental sustainability and efficiencies of food production (p. 1, L. Col. last paragraph to R. Col. 1st paragraph). Krintz teaches information technology (IT) developments that are accelerating e-commerce include cloud computing, machine learning etc., and that these tools must be made accessible, inexpensive, and beneficial for a vast diversity of the population; these developments must address problems including increasing yields, conserving water, and ensuring soil and plant health (p. 1, L. Col. 1st paragraph).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Temme has taught that genes of interest can be identified using libraries from other species with improved traits, and mutations can be designed with machine learning and automation [0171]. However, Temme is silent on training the learning machines on the cloud. 
Krintz cures the deficiency of Temme by teaching hybrid cloud approach for enabling sustainable farming practices (Abstract). Krintz teaches SmartFarm hybrid cloud technology with the aim of enabling small-holder growers, students, etc. to use analytics to improve environmental sustainability and efficiencies of food production (p. 1, L. Col. last paragraph to R. Col. 1st paragraph). Krintz teaches information technology (IT) developments that are accelerating e-commerce include cloud computing, machine learning etc., and that these tools must be made accessible, inexpensive, and beneficial for a vast diversity of the population; these developments must address problems including increasing yields, conserving water, and ensuring soil and plant health (p. 1, L. Col. 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of the references so as to use machine learning in combination with cloud technology as taught by Temme and Krintz. One would have been motivated to do so because machine learning and cloud technology have been taught to be useful in agriculture, particularly in plant health and increasing crop yields, and combining the technology of training learning machines in identifying beneficial microbes to plant on the cloud would be beneficial to local growers, researchers, and students. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USQP 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which 
Response to Arguments:
Applicant’s arguments with respect to the 103 rejection over Temme in view of Schultz have been considered but is not persuasive. Specifically:
Applicant argues that the teaching of Temme points away from the instant application, which is about providing NATURAL microbes in a population and amplifying the CFU density of the selected NATURAL microbes in the population to achieve the CFU density threshold. Applicant alleges that Temme does not use closed loop growing system. 
As discussed during the interview in January 11, 2022, the Examiner notes that there is nothing in the claims as recited that excludes genetically modified microbes, and the claims are given the broadest interpretation possible. Therefore, Temme does not teach away from the instant claims. 
With regards to the allegation that Temme does not teach a closed loop feedback, the Examiner disagrees. Temme comprehends that the feedback loop in Example 6, i.e. that one can isolate, mutagenize the microbe, determine the trait, and colonization, and repeat the process to improve the trait. This is similar to the instant disclosure wherein “microbes are selected for their properties/traits, once a target cluster of families of microbes and their population thresholds have been designed or specified, a starting population is grown and 
Applicant argues that Temme and Schultz fails to teach combining fertilizer with the microbes, and at best Schultz teaches seed coating, which does not render the seed claims obvious either. 
This argument is unpersuasive.  As indicated in the last Office Action (12/06/2021, p. 17), Temme teaches that bacterial compositions can be formulated with agriculturally acceptable carrier and formulation may include fungicide, fertilizer, pesticide, nutrient, adhesion agent. etc. [0272]. Schultz invention is clearly drawn to seed coating hydrogels, and recognizes that adjuvants may be used with the hydrogel capsule, which includes fungicides, fertilizers, microorganisms and growth regulating agents [0006].
Applicant alleges that there is no motivation or suggestion in Temme to incorporate Schultz; that the two are distinct references whose only relationship is through the 
In response, the Examiner first points that Temme and Schultz are in the same field of agricultural endeavor and recognizes the use of microbes in seed coating for plant growth. Regarding the allegation of hindsight reasoning, Applicant is reminded that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Considering the fact that the 103(a) rejection relies solely on the knowledge and motivation that was generally available at the time of the invention, the assertion that is properly found unpersuasive.
Applicant alleges that Baker’s teaching points away from the instant claims, because applying Baker to Temme and Schultz would incorporate the microorganism with the coating and would start the degradation at manufacturing stage and thus would ruin the purpose of Baker.
The Examiner disagrees with this narrow assessment because Schultz provides the hydrogel capsule, and teaches that there are other components in the seed coating materials that would prevent the instant release of the microbes to decompose the capsules. For instance, it is very common to include bulking 
Applicant alleges that Madsen does not render the claims obvious because Madsen teaches coating of a single seed and also the coating of multiple seeds, which is herein called an agglomerate; Tackifiers are generally found on the outside coat, however it is not required by the invention that tackifiers be on the outside coat.
The Examiner traverses this argument. The teaching that the tackifiers are on the outside does not nullify the teaching of Madsen. Madsen is relied upon to modify the primary art, and the references must be taken as a whole. Madsen renders obvious the first and second coating and adhesive.
Applicant argues the number of references, reciting that the use of four references is prima facie sign of non-obviousness.
This argument is also unpersuasive. Firstly, independent Claims 1 and 29 were only rejected with 2 references Temme and Schultz. Secondly, the scope of the entire claim set is very broad – spanning agriculture, biotechnology, and even computer science. So, the argument that too many references were combined is unconvincing. The argument about number of references becomes null and void unless Applicant has shown persuasively that it is not obvious to combine them, which is not the case herein. See MPEP 2145:
V.    ARGUING ABOUT THE NUMBER OF REFERENCES COMBINED  
.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./               Examiner, Art Unit 1616 


/Mina Haghighatian/             Primary Examiner, Art Unit 1616